Citation Nr: 0612387	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for a bilateral hip 
disorder.  

2.	Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

3.	Entitlement to service connection for arthritis of the 
feet, ankles, knees and elbows.  

4.	Entitlement to service connection for neuropathy of the 
upper extremities, including bilateral carpal tunnel 
syndrome.  

5.	Entitlement to service connection for tension headaches.  

6.	Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

7.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  
8.   Entitlement to service connection for claudication of 
both lower extremities.

9.   Entitlement to a total rating for compensation purposes 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to January 
1963.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in June 2003.  

The case was remanded by the Board in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for numerous 
disorders and a TDIU.  In June 2003, he testified at a 
hearing before a Member of the Board at the RO.  Subsequent 
to the hearing the Member has left the Board.  In March 2006, 
the veteran was asked if he wished an additional hearing.  
Later that month, he responded that he wished that an 
additional hearing be scheduled at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO in accordance with applicable 
procedures.  Appellant and his 
representative should be informed of the 
time and place to report.

Thereafter, the case should be returned to the Board, in 
accordance with the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






